DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a separating mechanism provided between the holding rod and the fixing hook for pushing the fixing hook out of the fixing hole in claims 1 and 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Biester et al. (U.S. Pub. No. 2018/0014863 A1, hereinafter “Biester”). 
Biester discloses, regarding claim 1, a unilateral nail holder (1200, see Figs. 12A-12F), comprising: a holding rod (1202, see Figs. 12A-12F), wherein a lower end (e.g. end that receives 220, see Figs. 12C-12D) of the holding rod is provided with a clamping groove (1214) for receiving a single side plate (214, see Figs. 12C-12D) of a pedicle screw (200); a fixing hook (1220) connected to the holding rod (via 1208), wherein the fixing hook is located at an inner rear side of the clamping groove (see annotated Fig. 12F below), a rear side of the single side plate (see annotated Fig. 12F) is provided with a fixing hole (210), and the fixing hook is used for hooking with the fixing hole (see Fig. 12F); and a separating mechanism (1210 and 1212) provided between the holding rod and the fixing hook for pushing the fixing hook out of the fixing hole (see Fig. 12C, see para. [0227]).

    PNG
    media_image1.png
    380
    508
    media_image1.png
    Greyscale

Regarding claim 10, wherein a front side of the clamping groove is opened (see annotated Fig. 12E below), and a width of a front side opening of the clamping groove is smaller than a width of arear side of the clamping groove (see annotated Fig. 12E below, note that sides 1218 taper to become more narrow toward the front side opening, see also para. [0228]).
	
    PNG
    media_image2.png
    447
    520
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cormier et al. (U.S. Pub. No. 2016/0302838 A1, hereinafter “Cormier”) and in view of Cohen et al. (U.S. Pub. No. 2008/0125788 A1, hereinafter “Cohen”). 
Cormier discloses, regarding claim 1, a unilateral nail holder (100, see Figs. 1-10), comprising: a holding rod (102, see Figs. 1-2), wherein a lower end (102d) of the holding rod (see Fig. 1) is provided with a clamping groove (see annotated Fig. 1 below) for receiving a single side plate (106a, see Figs. 1-2) of a pedicle screw (108); a fixing hook (110) connected to the holding rod (see Fig. 2), wherein the fixing hook is located at an inner rear side of the clamping groove (see Fig. 2); and a separating mechanism (114) provided between the holding rod and the fixing hook for pushing the fixing hook out of the fixing hole (see para. [0114]).


    PNG
    media_image3.png
    368
    627
    media_image3.png
    Greyscale

Regarding claim 2, wherein the separating mechanism comprises: a pushing core (114) slidably connected to the holding rod, and axially sliding along the holding rod (see Fig. 2, see paras. [0113]-[0114]); a separating protrusion (see annotated Fig. 7 below) provided on the fixing hook (see Fig. 7); and a separating ramp (124) provided at a lower end of the pushing core (see Figs. 6-7), wherein the separating ramp is in sliding fit with the separating protrusion, and is used for pushing the separating protrusion backward (see Figs. 6-7, see paras. [0113]-[0114]).

    PNG
    media_image4.png
    652
    390
    media_image4.png
    Greyscale

Regarding claim 3, wherein a front side of the holding rod is provided with a sliding groove arranged along a long axis of the holding rod (see annotated Fig. 7 above), and an inner wall of the sliding groove is provided with a limiting protrusion (see annotated Fig. 7 above); and the pushing core is provided in the sliding groove in a sliding mode (see Fig. 7, note that spring 116 enables sliding mode), and a side surface of the pushing core is provided with an abutting protrusion that is located above the limiting protrusion and is used for abutting against the limiting protrusion (see annotated Fig. 7 above, note that the abutting protrusion is capable of abutting against the limiting protrusion via the spring 116 when compressed). 
Regarding claim 4, wherein a lower end of the sliding groove is communicated with an upper end of the clamping groove (see Fig. 6, note grooves communicated by channel that receives 114), and the lower end of the pushing core is insertable into the clamping groove (see Fig. 6, note that 124 is pushed lower into the clamping groove to engage the protrusion on 110).
Regarding claim 7, wherein the holding rod comprises: a handle (see annotated Fig. 6 below) provided with a sliding hole (see annotated Fig. 7 above) for receiving an upper end (see annotated Fig. 6 below) of the pushing core (114); and an extension rod (see annotated Fig. 6 below) connected to a lower end of the handle (see annotated Fig. 6 below), wherein the clamping groove is provided on a lower end surface of the extension rod (see annotated Fig. 6 below), and the fixing hook is elastically connected to the extension rod (via pins 120, see para. [0106] “spring loaded”).

    PNG
    media_image5.png
    673
    515
    media_image5.png
    Greyscale

Regarding claim 9, wherein a lower end of the extension rod is provided with a receiving groove (see annotated Fig. 1 above) communicating with the rear side of the clamping groove (see Figs. 2-3); and the fixing hook is provided in the receiving groove (see Fig. 3, note that 122 of 110 is shown in the receiving groove 104), and a hook portion (see annotated Fig. 6 above) of the fixing hook penetrates into the clamping groove from the receiving groove (see Fig. 6, note that the hook portion extends into the clamping groove).
Cormier fails to disclose, regarding claim 1, a rear side of the single side plate is provided with a fixing hole, and the fixing hook is used for hooking with the fixing hole.
Cohen discloses a rod holder (204, see Figs. 2F-2G) with a fixing hook (232, see Figs. 2F-2G) with a hook (236) received in a fixing hole (108) of pedicle screw (106) in order to securely hold the pedicle screw (see pars. [0054] and [0055]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the pedicle screw in Cormier to include a fixing hole that receives the fixing hook in view of Cohen in order to provide secure holding of the pedicle screw by the fixing hook. 

Allowable Subject Matter
Claim(s) 5-6 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Justis et al. (U.S. Pub. No. 2012/0290011 A1) discloses a bone anchor extender that is engaged / disengaged with an axially displacing elongate pin. 
Saint Martin et al. (U.S. Pub. No. 2004/0249378 A1) discloses a tool having two pivoting arms to attach to a side of a bone anchor assembly. 
Lee et al. (U.S. Pub. No. 2019/0183541 A1) discloses a unilateral implant holder. 
Vazifehdan et al. (U.S. Pub. No. 2019/0274741 A1) discloses a surgical repositioning instrument. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle C. Eckman whose telephone number is (571)270-7051.  The examiner can normally be reached on Monday-Friday between 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/M.C.E/           Examiner, Art Unit 3773 
	/EDUARDO C ROBERT/           Supervisory Patent Examiner, Art Unit 3773